Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 23-27 are pending and examined herein. 

Response to Arguments
Applicant’s arguments in view of the amendments, filed 09/01/2021, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, the amendments introduce new rejections under 35 U.S.C 112 as discussed below. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered but they are not persuasive. Applicant argues that the amended claim 1 limitation of “wherein a cross-sectional shape of the at least one fuel compact is non-cylindrical-” is not disclosed by Fortescue. The examiner respectfully disagrees. Fortescue discloses, as shown in Fig. 2, cylindrical fuel compacts (21). The vertical cross-sectional shape of a cylinder is a rectangle1 and therefore Fortescue does disclose the limitation wherein a cross-sectional shape of the at least one fuel compact is non-cylindrical-. The examiner further notes Applicant’s amendment does not further limit the claim because a cross-section, by definition1, cannot be cylindrical because a cross-section is a two-dimensional shape. A circle, a rectangle, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “Warrington Seale Configuration” which renders the claim indefinite. The term “Warrington Seale Configuration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely provides (see [0024]) “the pin diameters are selected so that fuel pins 132 may be arranged in a Warrington Seale configuration within fuel compact cladding tube 138” but does not define the structure such that the fuel pins can be arranged in a Warrington Seale Configuration. An internet search for a definition of this term reveals only steel wire and rope 
Any claim not specifically addressed above is also rejected and being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortescue et al. US 3413196.
Regarding claim 1, Fortescue discloses a nuclear fuel assembly for a nuclear reactor core (Col 1 ln 10-11 “fuel elements for nuclear reactors” and Fig. 1-3), comprising:  	at least one fuel cartridge (Fig. 3: 11) comprising:   		a lattice structure (13, 15, 17, 19) including an outer wall (19) defining an interior volume (as shown in Fig. 1, vertical side faces 19 define an internal volume);  		at least one flow channel (23) extending through the interior volume of the lattice structure (claim 1 “plurality of coolant holes which are arranged in a triangular array and which extend axially completely therethrough from end face to end face”);  		at least one lattice site (Col 2 ln 62-63 “ fuel chambers 21 are formed by drilling holes from the top end face 15”)  disposed in the interior (holes 21 are in the interior of 15) of the lattice structure (15); and  		at least one fuel compact disposed within a corresponding one of the at least one lattice site (Col 3 ln 54-55 “each of the fuel chambers 21 is filled with nuclear fuel material 25” and Col 3 ln 1-2 “nuclear fuel material 25 may be employed, as for example fuel compacts”),  	wherein a cross-sectional shape of the at least one fuel compact is non-cylindrical (21 is cylindrical and the vertical cross-sectional shape of a cylindrical is a rectangle2; see Fig. 4 sideview of 21 in Fortescue) and is the same as a cross-sectional shape of the corresponding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 2-4, 6-7, 10-12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069.
Regarding claim 2, Fortescue disclose all the elements of the parent claim. Fortescue further discloses  	the at least one flow channel of the lattice structure comprises a plurality of flow channels (Col 2 ln 61 “a plurality of coolant holes 23”),  	the at least one lattice site of the lattice structure comprises a plurality of lattice sites (Col 2 ln 61 “plurality of fuel chambers 21”), and  	the at least one fuel compact comprises a plurality of fuel compacts (Fig. 4: plurality of fuel material 25), but is silent with respect to the structural details of the fuel compact.
Venneri, however, does and teaches:  	each fuel compact (Fig. 4 30) including:  		a fuel compact cladding tube (35) defining an interior volume ([0076] “fuel elements 10 may be enclosed in metallic cladding tube 35”) and  		a plurality of fuel pins (10), each fuel pin (10) including a pin cladding tube (as best shown in Fig. 1, fuel 20 and matrix 15 are enveloped in an unlabeled cladding tube and [0047]) defining an interior volume ([0052]), and fissionable fuel (Fig. 1: 25 and [0053] “fuel 
One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to utilize the fuel pin structure of Venneri within the apparatus of Fortescue for the predictable advantage of enhanced thermal conductivity and irradiation stability, as well as added barrier to fission product transport ([0076] and [0042]). This is further motivated by Fortescue which disclose any suitable type of nuclear fuel material may be employed (Col 3 ln 1-2) and the nuclear fuel material employed should have good retention of fission products (Col 2 ln 70-71). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Venneri further teaches wherein the fissionable fuel in the plurality of fuel pins is one of a fuel pellet ([0022] “nuclear fuel pellets”), a plurality of fuel kernels ([0052] “fuel particle comprising a fuel kernel”) and fuel powder. One of ordinary skill in the art would have found it obvious to modify Fortescue with the fissionable fuel of Venneri for the predictable advantage of higher fission product retention at higher temperatures and burnups ([0006]). 
 Claim 4 recites the limitation “prior to a swaging process that results in the cross-sectional shape of the fuel compact” which is not being interpreted as a structural or patentable limitation. It appears to be an optional process that could be performed by someone.
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Venneri further teaches wherein each fuel pin (10) and the fuel compact cladding tube (35) of each fuel compact (30) are cylindrical (Fig. 4: 10, 35 are cylindrical). One of ordinary skill in the art would have found it obvious to modify Fortescue with the cylindrical pin and compact cladding of Venneri as it produces no unexpected results. The skilled artisan understands, as taught by Venneri, fuel elements may have a variety of shapes depending on the type and/or operational characteristics of the nuclear reactor in which the fuel element is intended to be used ([0051]). 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the at least one fuel cartridge comprises a plurality of fuel cartridges (Fig. 2: plurality of fuel elements 11), and each fuel cartridge further comprises a top wall (15) and a bottom wall (17) disposed on opposite ends of the lattice structure (Col 2 ln 2-26: “top and bottom end faces 15 and 17”) so that each lattice site defines a sealed volume (Col 3 ln 59-61: “Each of the fuel chambers 21 is closed at its upper end with a suitable plug 27 which fits generally flush with the top end surface 15 of the block 13” and as shown in Fig. 4, the bottom of each fuel site is closed off).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses, wherein the top wall and bottom wall of each fuel 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the outer wall of each lattice structure has a hexagonal cross-section taken parallel to a longitudinal center axis of the lattice structure (Col 2 ln 9-12 “the blocks should have appropriate horizontal cross sectional shapes, as for example that of a regular polygon, such as a hexagon”). 
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the nuclear fuel assembly includes a plurality of fuel cartridges that are disposed end to end and secured to each other (Col 2 ln 4-6 “fuel elements of this shape can be stacked side-by-side and one above another in vertical columns” and Col 4 ln 37-40 “fuel elements 11 are stacked one atop another, the three upstanding pins 31 at the top of each fuel element serve to precisely locate, and provide some lateral support”).
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the fuel cartridges of the fuel assembly are secured to each other by one of diffusion bonding, resistance welding and mechanical fastening (Col 4 ln 28-32 “To facilitate alignment of the individual fuel elements 11 in a stacked column, the blocks 13 are provided with interengaging means at the top and bottom end faces thereof…. interengaging pins 31 and cavities 33 are employed”).
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein a material gradient of a first fuel cartridge is 
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein the first fuel cartridge includes a greater amount of fissionable fuel than does the second fuel cartridge (Col 4 ln 21-26: “Such variations in fuel chamber diameter may be employed to accommodate greater loadings of nuclear fuel material in certain fuel elements 11. In various nuclear reactors, it may be desirable to employ different nuclear fuel loadings at different locations axially in the reactor core”).
Claims 5 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069, in further view of Gronlund et al. EP 0818043.
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Fortescue, Venneri, Nor the combination explicitly teach the first and second fuel pin have different diameters. 
Gronlund, however, does and teaches: wherein an outer diameter of a first fuel pin (Fig. 2 and [0014] “column of fuel pellets 6 with a larger diameter”) is greater than the outer diameter of a second fuel pin ([0014] “fuel pellets 7 with a smaller diameter”), the first and the second fuel pins (6, 7) being disposed ([0014] “The lower part of the cladding tube surrounds a 
Regarding claim 24, Fortescue discloses a nuclear fuel assembly for a nuclear reactor core (Col 1 ln 10-11 “fuel elements for nuclear reactors” and Fig. 1-3), comprising:
at least one fuel cartridge (Fig. 3: 11) comprising:  
a lattice structure (13, 15, 17, 19) including an outer wall (19) defining an interior volume (as shown in Fig. 1, vertical side faces 19 define an internal volume);
at least one flow channel (23) extending through the interior volume of the lattice structure (claim 1 “plurality of coolant holes which are arranged in a triangular array and which extend axially completely therethrough from end face to end face”); 
at least one lattice site (Col 2 ln 62-63 “ fuel chambers 21 are formed by drilling holes from the top end face 15”)  disposed in the interior (holes 21 are in the interior of 15) of the lattice structure (15).
Fortescue discloses at least one fuel compacts (Fig. 4: plurality of fuel material 25), but is silent with respect to the structural details of the fuel compact.
Venneri discloses a fuel compact comprising:
a fuel compact cladding tube (35) defining an interior volume ([0076] “fuel elements 10 may be enclosed in metallic cladding tube 35”) and 
a plurality of fuel pins (10), each fuel pin (10) including a pin cladding tube (as best shown in Fig. 1, fuel 20 and matrix 15 are enveloped in an unlabeled cladding tube and [0047]) defining an interior volume ([0052]), and fissionable fuel (Fig. 1: 25 and [0053] “fuel kernel 25 may comprise fissile and/or fertile materials”) disposed within the interior volume of the pin cladding tube ([0052] “a fuel kernel and one or more layers of isotropic materials surrounding the fuel kernel”) and 
the plurality of fuel pins is disposed within the interior volume of the fuel compact cladding tube in a Warrington Seale configuration ([0007] “The sealed tubes containing the fuel pellets are called fuel rods” and as it known in the art [0012] “The vast majority of nuclear fuels used today consist of uranium dioxide (UO2) pellets stacked inside a sealed cladding tube of zirconium alloy”). 
One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to utilize the fuel pin structure of Venneri within the apparatus of Fortescue for the predictable advantage of enhanced thermal conductivity and irradiation stability, as well as added barrier to fission product transport ([0076] and [0042]). This is further motivated by Fortescue which disclose any suitable type of nuclear fuel material may be 
Fortescue, Venneri, Nor the combination explicitly teach the first and second fuel pin have different diameters.
Gronlund, however, does and teaches: at least a first fuel pin (Fig. 2 and [0014] “column of fuel pellets 6 with a larger diameter”) having an outer diameter that is greater than an outer diameter of a second fuel pin ([0014] “fuel pellets 7 with a smaller diameter”), and the plurality of fuel pins (6,7) is disposed within the interior volume ([0014] “The lower part of the cladding tube surrounds a lower column of fuel pellets 6” and “The upper part of the cladding tube surrounds an upper column of fuel pellets 7”) of the fuel compact cladding tubes (5). 
One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Fortescue-Venneri system with the pin diameters of Gronlund for the predictable advantage of increased reactivity during operation, which gives improved fuel economy and to an improved shutdown margin, which results in increased safety ([0002]). This is further motivated by Fortescue which discloses “The diameters of the fuel chambers 21 vary slightly between the blocks 13 which are designed for location near the axial center of a column and those which are designed for location near the extremities thereof. In this respect, the diameters of the fuel chambers 21 vary from about 0.52 inch and about 0.30 inch” (Col 6 ln 65-69). 
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses  	the at least one flow channel of the lattice structure comprises a plurality of flow 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses wherein a cross-sectional shape of the at least one fuel compact is non-cylindrical (21 is cylindrical and the vertical cross-sectional shape of a cylindrical is a rectangle3; see Fig. 4 side view of Fortescue) and is the same as a cross-sectional shape of the corresponding one of the at least one lattice site (it appears, as shown in figure 4, that the cross-section shape of 25 is the same as the cross-sectional shape of 21).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069, in further view of Korton et al. US 6212250.
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Fortescue discloses flow channels (23) of each lattice structure (15) but does not explicitly mention the flow channels are defined by an elongated tube. 
Korton, however, does and teaches flow channels (Fig. 1: 2) defined by elongated tubes (3). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Fortescue-Venneri system with the tubes of Korton for the predictable advantage of metal coolant tubes that penetrate the matrix so as to provide 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Fortescue further discloses each lattice structure further comprising a plurality of inner walls (Fig. 4: block structure between coolant flow channels 23), wherein each inner wall extends between either of a pair of adjacent elongated channels (Fig 3: block structure extends between adjacent elongated channels 23) or an elongated channel and the outer wall of the lattice structure (Fig. 3: block structure extends between channel 23 and outer wall 19), and in this combination, Korton teaches metal coolant tubes. A skilled artisan would have been motivated to modify the Fortescue-Venneri system with the coolant tubes of Korton for the same predictable advantage as in the above claim 8 rejection. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069, in further view of Specker et al. US 4285769.
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Fortescue, Venneri nor the combination explicitly teach fuel cartridges with different fuel enrichment. 
Specker, however, does and teaches: wherein fuel enrichment of a first fuel cartridge is different than a fuel enrichment of a second fuel cartridge (Col 9 ln 44-49 “the peripheral fuel assemblies P are advantageously fueled with low reactivity fuel, for example equivalent to the fresh fuel enrichment of natural uranium (0.711 w/o), while the adjacent intermediate fuel assemblies I are fueled with high reactivity fuel, for example, equivalent to a fresh fuel . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Bairiot BE 740674. 
Regarding claim 23, Fortescue discloses all the elements of the parent claim. Fortescue discloses the cross-sectional shape of the at least one fuel compact and the lattice site is the same (Fig. 4) but is silent with respect to the cross-sectional shape being a trefoil. 
Bairiot, however, does teach this and teaches a fuel cartridge (Fig. 1) wherein the cross-sectional shape of both the at least one fuel compact (5) and the at least one lattice site (Fig. 1: 3 and [122] “jackets 3 capable of containing the fuel”) is a trefoil ([122] “clover-shaped jackets 3” and see Fig. 2: 5 has a clover shape). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the compacts and lattice structure of Fortescue with the trefoil configuration of Bairiot for the predictable advantage of an arrangement which makes it possible to incorporate more fuel and to have a larger fuel/coolant heat exchange surface without reducing the rigidity of the graphitic structure ([71]). As Bairiot further teaches, “this arrangement makes it possible to considerably increase the heat exchange surface and, consequently, the power for a given volume of the core. Moreover, since the refrigeration is more efficient, this system makes it possible to avoid an excessively high temperature of the fuel inside the bars and, consequently, to reduce the release of fission gases” ([178]). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fortescue et al. US 3413196, in view of Venneri US Pub 20170040069, in view of Gronlund et al. EP 0818043 and further in view of Bairiot BE 740674. 
Regarding claim 27, the above-described combination teaches all the elements of the parent claim.  Fortescue discloses the cross-sectional shape of the at least one fuel compact and the lattice site is the same (Fig. 4) but is silent with respect to the cross-sectional shape being a trefoil. 
Bairiot, however, does teach this and teaches a fuel cartridge (Fig. 1) wherein the cross-sectional shape of both the at least one fuel compact (5) and the at least one lattice site (Fig. 1: 3 and [122] “jackets 3 capable of containing the fuel”) is a trefoil ([122] “clover-shaped jackets 3” and see Fig. 2: 5 has a clover shape). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the compacts and lattice structure of Fortescue with the trefoil configuration of Bairiot for the predictable advantage of an arrangement which makes it possible to incorporate more fuel and to have a larger fuel/coolant heat exchange surface without reducing the rigidity of the graphitic structure ([71]). As Bairiot further teaches, “this arrangement makes it possible to considerably increase the heat exchange surface and, consequently, the power for a given volume of the core. Moreover, since the refrigeration is more efficient, this system makes it possible to avoid an excessively high temperature of the fuel inside the bars and, consequently, to reduce the release of fission gases” ([178]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  https://mathbitsnotebook.com/Geometry/3DShapes/3DCrossSections.html
        2  https://mathbitsnotebook.com/Geometry/3DShapes/3DCrossSections.html
        3  https://mathbitsnotebook.com/Geometry/3DShapes/3DCrossSections.html